      Case 4:20-cv-01555-MWB Document 11 Filed 12/10/20 Page 1 of 1




            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ALAN T. ROSENGRANT,                             No. 4:20-CV-01555

          Plaintiff,                            (Judge Brann)

     v.

TRANSCONTINENTAL GAS PIPE
LINE COMPANY, LLC,

          Defendant.

                                  ORDER

     AND NOW, this 10th day of December 2020, in accordance with the

accompanying Memorandum Opinion, IT IS HEREBY ORDERED that:

     1.   Defendant’s Motion to Dismiss Counts 2-5 (Doc. 6) is GRANTED.

     2.   Plaintiff may file an amended complaint, if he chooses, by December

          24, 2020. If no amended complaint is filed by that date, the action

          will proceed exclusively on Count 1, which Defendant has not

          opposed.



                                          BY THE COURT:


                                          s/ Matthew W. Brann
                                          Matthew W. Brann
                                          United States District Judge
